Citation Nr: 1759056	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to report for a scheduled Board hearing in January 2013 and his request for a hearing is considered to have been withdrawn.


FINDINGS OF FACT

1.  A chronic right knee disability was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.

2.  A chronic left knee disability was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.

3.  An acquired psychiatric disorder, to include depression and PTSD, was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. § 1131(West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. § 1131(West 2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, have not been met.  38 U.S.C.§ 1131(West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not been provided a VA examination to address his service connection claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

As will be addressed below, there is no evidence of a diagnosed left knee presently or at any time during the appeal period.  With respect to his right knee disorder, which carries a diagnosis, the current evidence establishes that it first manifested post-service and is not otherwise shown to be related to service.  There is similarly no evidence of an acquired psychiatric disorder in service.  It is crucial to note that the Veteran was requested to provide information sufficient for VA to assist him in substantiating his claims and that he was adequately notified of the evidence obtained by VA and of his responsibilities as to his claim.  For these reasons, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).



The Veteran has not raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that he has right and left knee disabilities and depression and/or PTSD as a result of service.  He also contends that his depression developed as a result of knee pain and medications taken as treatment for a knee disorder.  

Service treatment records are negative for complaint, treatment, or diagnosis related to the right knee or an acquired psychiatric disorder, to include depression and PTSD.  The Veteran was treated for left knee pain in April 1976 and July 1976.  A diagnosis of chondromalacia was made.  However, there is no indication of a chronic left knee disorder.  A March 1977 discharge examination revealed clinically normal lower extremity and psychiatric evaluations.

VA treatment records include diagnoses of depression and right knee disorders. There is no evidence of a current left knee disability or signs and symptoms of a current disability.  A September 2008 report noted the Veteran complained of right knee pain since the 1980's; and, with respect to the right knee, provided diagnoses of chronic knee pain, lateral and medial meniscus tears, and chondromalacia.  A September 2009 X-ray study of the left knee was unremarkable.  The joint space was normally maintained and there was no evidence of acute or remote injury.  No opinions as to etiology for the depression and right knee disorder diagnoses was provided.

Based upon the evidence of record, the Board finds that right and left knee disabilities and an acquired psychiatric disorder, to include depression and PTSD, were not manifest during service.  A present left knee disability is not shown by competent evidence.  The preponderance of the evidence also fails to establish a present right knee disability or an acquired psychiatric disorder, to include depression and PTSD, that is etiologically related to service.  The available VA treatment records are sufficient for adequate determinations as to these matters.  The records show that the Veteran's left knee is unremarkable and without evidence of acute or remote injury, that symptoms associated with a present right knee disability were first manifest after his discharge from active service, and that diagnoses of depression were provided without indication that it was manifest in service or to have developed as a result of a verified incident in service.  

Consideration has also been given to the Veteran's personal assertion that he has present disabilities related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for right and left knee disabilities and for an acquired psychiatric disorder, to include depression and PTSD, is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


	(ORDER ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


